       Case 5:19-cv-00729-SLP Document 19 Filed 06/01/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF OKLAHOMA

ALAN MELVIN, on behalf of
himself and others similarly
situated,
              Plaintiff,
                                          Case No. CIV-19-729-SLP
v.
IMPERIAL, L.L.C.,
            Defendant.

                      NOTICE OF COMPLIANCE

      COMES NOW prior Counsel for Plaintiff, D. Colby Addison & Leah M.

Roper and hereby certifies that, per the Court’s direction at Dkt. 18, para. 4,

the Court’s order was sent to Plaintiff on May 29, 2020. See Exhibit 1.

      RESPECTFULLY SUBMITTED THIS 1st DAY OF June 2020.

                               s/ D. Colby Addison
                               D. Colby Addison, OBA #32718
                               Leah M. Roper, OBA #32107
                               THE CENTER FOR EMPLOYMENT LAW
                               1133 N. Portland Ave.
                               Oklahoma City, OK 73107
                               Telephone: (405) 252-1180
                               Leah@CenterForEmploymentLaw.Com
                               Colby@CenterForEmploymentLaw.Com
                               ATTORNEYS FOR PLAINTIFF
       Case 5:19-cv-00729-SLP Document 19 Filed 06/01/20 Page 2 of 2




                      CERTIFICATE OF SERVICE

      This is to certify that on June 1, 2020 a true and correct copy of the
foregoing instrument was electronically transmitted to the Clerk of Court
using the ECF System for filing and transmittal of Notice of Electronic Filing
to the following ECF registrants:

W. Kirk Turner, OBA No. 13791
Samanthia S. Marshall, OBA No. 22640
McAfee & Taft, P.C.
Two West Second Street, Suite 1100
Tulsa, Oklahoma 74103
Telephone: (918) 587-0000
Facsimile: (918) 599-9317
ATTORNEYS FOR DEFENDANT

                               s/D. Colby Addison
                               Attorney for Plaintiff
